Exhibit 10.4

EXECUTION COPY

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of December 2, 2009, is
entered into between DUKES AEROSPACE, INC., a Delaware corporation (the “New
Subsidiary”), and CREDIT SUISSE AG (formerly known as Credit Suisse), as Agent,
under that certain Credit Agreement, dated as of June 23, 2006 (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among TransDigm Inc., a Delaware corporation (the “Borrower”),
TransDigm Group Incorporated, a Delaware corporation, the Subsidiaries of the
Borrower from time to time party thereto, the Lenders from time to time party
thereto and the Agent, as amended by (i) that certain Amendment No. 1, Consent
and Agreement dated as of January 25, 2007 and (ii) that certain Assumption
Agreement dated as of February 7, 2007. All capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Agent, for the benefit of the Lenders, hereby agree
as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a Loan Guarantor for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement (to the extent
made or deemed made on or after the effective date hereof), (b) all of the
covenants set forth in Articles V and VI of the Credit Agreement and (c) all of
the guaranty obligations set forth in the Guarantee and Collateral Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in the Guarantee and
Collateral Agreement, hereby absolutely and unconditionally guarantees, jointly
and severally with the other Loan Guarantors, to the Agent and the Lenders, the
prompt payment of the Secured Obligations in full when due (whether at stated
maturity, upon acceleration or otherwise) to the extent of and in accordance
with the Guarantee and Collateral Agreement.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Agent in accordance with the
Credit Agreement, except for items listed on Schedule I hereto which will be
executed and delivered as soon as practical.

3. The New Subsidiary hereby waives acceptance by the Agent and the Lenders of
the guaranty by the New Subsidiary upon the execution of this Agreement by the
New Subsidiary.



--------------------------------------------------------------------------------

4. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by their respective authorized officer, and the Agent, for the benefit
of the Lenders, has caused the same to be accepted by its authorized officer, as
of the day and year first above written.

 

DUKES AEROSPACE, INC.

by

 

/s/ Gregory Rufus

  Name: Gregory Rufus   Title: Secretary and Treasurer



--------------------------------------------------------------------------------

Acknowledged and accepted: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (formerly
known as Credit Suisse, Cayman Islands Branch), as Agent by  

/s/ Robert Hetu

  Name: Robert Hetu   Title: Managing Director by  

/s/ Christopher Day

  Name: Christopher Day   Title: Associate



--------------------------------------------------------------------------------

SCHEDULE I

ITEMS TO BE EXECUTED AND DELIVERED